
	
		I
		111th CONGRESS
		2d Session
		H. R. 5448
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Spratt (for
			 himself, Mr. Bishop of New York,
			 Mrs. McMorris Rodgers, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend section 466(b) of the Higher Education Act of
		  1965 to extend the deadline for the distribution of late collections for the
		  Federal Perkins Loan program.
	
	
		1.Short titleThis Act may be cited as the
			 Perkins Loan Extension Act of
			 2010.
		2.Distribution of
			 late collectionsSection
			 466(b) of the Higher Education Act of 1965 (20 U.S.C. 1087ff(b)) is amended by
			 striking October 1, 2012 and inserting October 1,
			 2013.
		
